FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

HERNAN ISMAEL DELGADO,                
                        Petitioner,          No. 03-74442
               v.
                                             Agency No.
                                             A078-461-226
ERIC H. HOLDER JR., Attorney
General,                                       ORDER
                      Respondent.
                                      
                   Filed September 2, 2010


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             13801